Title: To James Madison from Fulwar Skipwith, 20 November 1802 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


20 November 1802, Paris. “The papers accompanying this were left with me by Mr. Clarke, three days ago on his departure from hence for London, with a desire that I should transmit them under cover to you by the American Ship Plow-boy about to sail from Bordeaux for Philadelphia. Mr Clarke, who, I have some reason to suppose is personally known to you, remained a fortnight in Paris … in great intimacy, with the Chiefs of the expedition said to be destined for Louisiana. I introduced him to Mr. Livingston the day on which he had his first interview with the Prefet, Laussat, and the General, Victor; he communicated verbally the conversations which passed between him & those two personages, and I believe the minister found them interesting enough to make them a subject of a dispatch to you on the same day. … It would be my wish that the papers themselves should be conveyed through the same channel to you, but … Mr. Clarke confided them to me under the express injunction of my forwarding them in the manner I have before mentioned.
“The information contained in Mr. Clarkes letter to Genl. Victor, I know, has been submited to the first Consul—in as much as it is from a source highly respected by both the Prefet & the General,… I consider it well calculated, combined with the intelligence which has just arrived of the discouraging state of french affairs in St. Domingo, to procrastinate the sailing of any expedition for Louisiana—indeed it is confidentially told to me to day that the destination of the one nearly prepared in Holland for that Country is changed.”
 

   
   RC and enclosures (DNA: RG 59, CD, Paris, vol. 1). RC 2 pp. Addressee not indicated; assigned on the basis of Wagner’s docket on the enclosures. For enclosures, see n. 1.



   
   The enclosures (docketed by Wagner as received in Skipwith’s 20 Nov. 1802 dispatch) are two undated notes and a copy of a letter from Daniel Clark to Claude-Victor Perrin (General Victor). One of the notes (3 pp.), marked “Remarks on the Characters going to Louisiana,” includes a description of Victor and relates a conversation with him in which the general “mentioned decidedly that the King of Spain had no right to dispose of what is now the Mississipi Territory; that France, for her own interest, could not suffer the Americans to navigate the Mississipi, nor enjoy a right of Deposit, which it seemed to him to be a very unreasonable thing to expect, and in short that the right or East bank of the Mississipi, as far as might be convenient to them, would & must be in the hands of the french.” The writer of the note (presumably Daniel Clark) also commented on the likelihood of Victor’s clashing with the prefect, Laussat, over interpretation of their respective powers; Victor’s ideas on fund-raising for the expedition to Louisiana; the officers who were to “go out to Luisiana with this American, by way of Liverpool, in order to prepare things for the army”; the opinion of Victor’s first aide-de-camp on the general’s interest in commercial speculations; the prediction of Talleyrand’s former secretary that soon after their arrival in Louisiana the French would resort to requisitioning supplies; and Victor’s views on settling the territory. The writer also remarked, “The bad news from St. Domingo induces me to believe that a great part of the armament destined for Luisiana will be sent to that Island, a measure which will be a happy one for the Colony & the U. States, against which I firmly believe the views of the french Government & the officers to be decidedly hostile.” “The french merchants at Orleans,” he added, “have petitioned the Governt. secretly to put an end to the American Trade on the Mississipi which they wish to enjoy exclusively themselves.”



   
   The other note (4 pp.), marked “Information on the intended expedition to Louisiana,” describes the troops destined for Louisiana under the command of General Victor as two incomplete demi-brigades totaling 4,000 men, 1,000 to 1,500 of whom were to be sent to Natchitoches; names the commander at St. Louis who “is at present in Italy” and the officers who were to accompany the embarkation; comments on the arrangements being made for expenses and provisions; describes the bad feelings existing between Victor and Laussat; gives information on Victor’s preparations for trading with the Indians; and states that Laussat, his wife, the commissary of justice, and the treasurer general would each bring along “a numerous Train of Dependents,… & all go with the idea of making a fortune, so that I foresee that the Province is delivered up to Misery and Pillage.” The writer reported that “Pensacola is to be the Rendez-vous of any ships of the Republic that may go to that quarter of the World, and measures are taking to have depots of Provisions placed in it.” The note names several other minor officials, lists the number and rank of accompanying army officers, and concludes, “An american named Clark has frequent access to General Victor, and is now busy in drawing up a memorial to be presented to the Consul on the subject of Indian Presents, which he represents as an object of magnitude almost unconceivable; it is more than probable that Rozier, Adjutant General of the Army will go to the Mississipi with this Clark, in a ship of his from England.”



   
   In his letter to General Victor, 22 Brumaire an XI (13 Nov. 1802) (5 pp.; in French), Clark described Native American character and culture and the importance of gift-giving as a means of managing relations with the various tribes, emphasizing the cost of the gifts and the other expenses of maintaining troops in the region.



   
   Pierre Clément de Laussat (1756–1835) had been receiver general of finances in Béarn from 1784 until the onset of the French Revolution. He was an ardent supporter of Napoleon, who named him colonial prefect of Louisiana in August 1802. Laussat left France on 10 Jan. 1803 and on 26 Mar. 1803 arrived at New Orleans, where he served as commissioner for the transfer of the colony from Spain to France and from France to the U.S. He was later prefect at Martinique and Antwerp and governor of French Guiana (Pierre Clément de Laussat, Memoirs of My Life to My Son during the Years 1803 and After …, trans. Agnes-Josephine Pastwa [1831; Baton Rouge, 1978 trans.], pp. xvii-xix, 17).



   
   See Livingston to JM, 10 Nov. 1802.



   
   A full transcription of this document has been added to the digital edition.

